DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The Examiner has considered all of the references submitted from IDS submitted 04/13/2021 as part of the Information Disclosure Statements, but has found several to be particularly irrelevant (for example; Joseph (U.S. 10,410,487), Fifield (U.S. 10,328,960) and Ure et al. (U.S. Patent No. 10,457,893)). If Applicant is aware of pertinent material in the references, he/she should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15, S1, S2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
¶ [0047], “thus creating a permanent moment arm on the tower” appears to be an error. The Examiner is not clear what a “permanent moment arm” is. Correct if necessary.
¶ [0047], “yaw sweep 29” should be changed to “yaw sweep 28”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 & 12, the recitation “angular offset” is indefinite because the claim fails to clearly definite the “offset”. The Examiner suggest including the limitations of claim 4 for claim 1 & claim 15 for claim 12 to overcome the rejection. 
Claims 2-18 are rejected based on the dependency from Claim 1 & 12.
In Claim 5 & 16, the term “absolute global latitude” is a relative term which renders the claim indefinite. The term “absolute global latitude” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claim 6, the recitation “wherein the yaw sweeps comprise a plurality of 360-degree yaw sweeps with at least one yaw sweep in a positive direction and at least one yaw sweep in an opposite negative direction” is vague and indefinite. The claim is not clear how the yaw sweep is “a positive/negative” direction.
Regarding Claim 8 & 17, the recitation “tower distortion correction factor” is indefinite because the claim fails to clearly definite the “factor”. The Examiner suggest including the limitations of claim 9 to overcome the rejection. 
In Claim 18, the term “corrective actions” is a relative term which renders the claim indefinite. The term “corrective actions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-14, 16 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esbensen (EP 2,599,993).
Regarding Claim 1, Esbensen disclose a method for determining a yaw heading (θheading) of a wind turbine [Method to determine the yaw angle of a nacelle of a wind turbine] (Claim 1), the wind turbine [WT] having a tower [T] and a nacelle [NA] that includes a machine head and rotor [HB] at a top thereof (FIG. 1A), the method comprising:
configuring a single rover receiver [receiver] of a global navigation satellite system (GNSS) [autonomous positioning system (GPS)] at a fixed position relative to the nacelle [while one receiver (REC) of an automated and autonomous positioning system is arranged at the hub (HB) of the wind turbine (WT), thus the receiver is subjected to the yawing movement of the nacelle (NA)] (Claim 1, ¶ [0033]; one receiver REC of an automated and autonomous positioning system (for example a GPS-system) is used to generate position-data POS of the receiver REC);
determining a GNSS geographic location ("geo-location") of a tower top pivot point (TPP) of the wind turbine [wherein the receiver (REC) is used to generate position data (POS) of the receiver (REC), thus the position data (POS) of the receiver (REC) are monitored during the yawing movement defining at least a part of a circle (CIR)] (Claim 1);
determining an angular offset of the rover receiver (βrover) relative to a centerline axis of the nacelle [wherein the centre (MID) of the circle (CIR) is determined and used as reference point (RP), while the reference point (RP) is used as a common point of intersection of a first reference axis (RA1) and a second reference axis (RA2)] (Claim 1);
based on the GNSS geo-location of the TPP and a GNSS geo-location of the rover receiver, determining an angular vector (F) relative to North of a line between the TPP and the rover receiver [wherein the actual position-data (APOS) and the position data of the reference point (RP) are used to define the first reference axis (RA1), while the first reference axis (RA1) defines the actual orientation of the nacelle (NA) in reference to the second reference axis (RA2), while the second reference axis (RA2) defines the orientation of the nacelle (NA) in reference to a predefined geographic direction] (Claim 1); and

computing the yaw heading (θheading) from a difference between the angular vector (ṝ) and the angular offset (βrover) of the rover receiver [relevant position-data of the sensor or sensors are transferred to a controller, who might take care for all relevant proceedings in view to the yaw angle of the nacelle] (¶ [0026]).
Regarding Claim 2, Esbensen disclose the method according to claim 1 [see rejected Claim 1], 
wherein the GNSS geo-location of the TPP is determined by: 
conducting one or more partial or full 360-degree yaw sweeps of the nacelle and recording geo-location signals received by the rover receiver during the yaw sweeps [An axis is determined, which is perpendicular to the circle area CA and which comprises the center-point CP of the circle. This axis is used as first reference axis RA1] (¶ [0047]);
via a controller, converting the geo-location signals into a circular plot and determining a radius (r) of the circular plot, the radius (r) being a distance between the rover receiver and the TPP [the plane of rotation as shown in FIG 3 results from a position-measurement-circle with a radius of 5 meter] (¶ [0054]); and
based on the GNSS geo-location of the rover receiver and the radius (r), determining, via the controller, the GNSS geo-location of the TPP [During the yawing movement the position data POS of the receiver REC are monitored, thus at least a part of a circle CIR is defined] (¶ [0036]).


Regarding Claim 3, Esbensen disclose the method according to claim 2 [see rejected Claim 2], 
wherein the rover receiver is located atop and at a back end of the nacelle at a predetermined fixed distance (x) to the centerline axis of the nacelle [The position data of this centre CT may be well known or might be fixed by help of an appropriate GPS-receiver or the like] (FIG. 2B, ¶ [0050]), 
wherein the GNSS geo-location of the TPP along the centerline axis is computed based on the radius (r) [RA1, RA2], the distance (x), and a determined distance (y) of the TPP along the centerline axis [CT] (FIG. 2B, ¶ [0049-0052]; The centre CT of the tower T as seen from above might be used as "common point of intersection" or reference point RP. The position data of this centre CT may be well known or might be fixed by help of an appropriate GPS-receiver or the like).
Regarding Claim 5, Esbensen disclose the method according to claim 2 [see rejected Claim 2], 
wherein the rover receiver is in communication with a fixed base station receiver that transmits correction data to the rover receiver, wherein the GNSS geo-location of the rover is determined relative to the base station based on an absolute global latitude and longitude position of the fixed base station supplied directly to the rover (¶ [0039-0042]; actual position-data APOS of the receiver REC are determined).
Regarding Claim 6, Esbensen disclose the method according to claim 2 [see rejected Claim 2], 
wherein the yaw sweeps comprise a plurality of 360-degree yaw sweeps with at least one yaw sweep in a positive direction and at least one yaw sweep in an opposite negative direction (¶ [0036-0040]; The centre MID of the circle CIR is determined and used as reference point RP).
Regarding Claim 7, Esbensen disclose the method according to claim 2 [see rejected Claim 2], 
wherein the plurality of 360-degree yaw sweeps of the nacelle are conducted during low wind speeds so as to minimize transient wind loads that may cause deflection of the tower during the yaw sweeps (¶ [0056]; “speed of 16 rotations per minute”).
Regarding Claim 10, Esbensen disclose the method according to claim 1 [see rejected Claim 1], 
further comprising determining the geo-location of the TPP a plurality of times over a fixed time period and determining a total trajectory or displacement vector of the TPP over the time period (Claim 3; the determination of the yaw angle is repeated automatically).
Regarding Claim 12, Esbensen disclose a system for determining a yaw heading (θheading) [controller] of a wind turbine [WT], the wind turbine having a tower [T] and a nacelle [NA] that includes a machine head and rotor [HB] at a top thereof (FIG. 1, ¶ [0026]), the system comprising:
a single rover receiver [receiver] of a global navigation satellite system (GNSS) at a fixed position relative to the nacelle [while one receiver (REC) of an automated and autonomous positioning system is arranged at the hub (HB) of the wind turbine (WT), thus the receiver is subjected to the yawing movement of the nacelle (NA)] (Claim 1, ¶ [0033]; one receiver REC of an automated and autonomous positioning system (for example a GPS-system) is used to generate position-data POS of the receiver REC);
a controller in communication with the rover receiver (¶ [0026]), the controller configured to perform the following operations:
determine a GNSS geographic location ("geo-location") of a tower top pivot point (TPP) [wherein the receiver (REC) is used to generate position data (POS) of the receiver (REC), thus the position data (POS) of the receiver (REC) are monitored during the yawing movement defining at least a part of a circle (CIR)] (Claim 1);
determine an angular offset of the rover receiver (βrover) relative to a centerline axis of the nacelle [wherein the centre (MID) of the circle (CIR) is determined and used as reference point (RP), while the reference point (RP) is used as a common point of intersection of a first reference axis (RA1) and a second reference axis (RA2)] (Claim 1);
based on the GNSS geo-location of the TPP and a GNSS geo-location of the rover receiver, determine an angular vector (F) relative to North between the TPP and the rover receiver [wherein the actual position-data (APOS) and the position data of the reference point (RP) are used to define the first reference axis (RA1), while the first reference axis (RA1) defines the actual orientation of the nacelle (NA) in reference to the second reference axis (RA2), while the second reference axis (RA2) defines the orientation of the nacelle (NA) in reference to a predefined geographic direction] (Claim 1); and

compute the yaw heading (θheading) from a difference between the angular vector (F) and the angular offset (/rover) of the rover receiver [relevant position-data of the sensor or sensors are transferred to a controller, who might take care for all relevant proceedings in view to the yaw angle of the nacelle] (¶ [0026]).
Regarding Claim 13, Esbensen disclose the system according to claim 12 [see rejected Claim 12],	
wherein the GNSS geo-location of the TPP is determined by conducting one or more partial or full 360-degree yaw sweeps of the nacelle and recording geo-location signals received by the rover receiver during the yaw sweeps [An axis is determined, which is perpendicular to the circle area CA and which comprises the center-point CP of the circle. This axis is used as first reference axis RA1] (¶ [0047]), 
the controller configured to convert the geo-location signals into a circular plot and determining a radius (r) of the circular plot, the radius (r) being a distance between the rover receiver and the TPP [the plane of rotation as shown in FIG 3 results from a position-measurement-circle with a radius of 5 meter] (¶ [0054]); and 
based on the GNSS geo-location of the rover receiver and the radius (r), determine the GNSS geo-location of the TPP [During the yawing movement the position data POS of the receiver REC are monitored, thus at least a part of a circle CIR is defined] (¶ [0036]).
Regarding Claim 14, Esbensen disclose the system according to claim 13 [see rejected Claim 13], 
wherein the rover receiver is located atop and at a back end of the nacelle at a predetermined fixed distance (x) to the centerline axis of the nacelle [The position data of this centre CT may be well known or might be fixed by help of an appropriate GPS-receiver or the like), wherein the GNSS geo-location of the TPP along the centerline axis is determined by the controller based on the radius (r), the distance (x), and a determined distance (y) of the TPP along the centerline axis (FIG. 2B, ¶ [0049-0052]; The centre CT of the tower T as seen from above might be used as "common point of intersection" or reference point RP. The position data of this centre CT may be well known or might be fixed by help of an appropriate GPS-receiver or the like).
Regarding Claim 16, Esbensen disclose the system according to claim 14 [see rejected Claim 14], 
wherein the rover receiver is in communication with a fixed base station receiver that transmits correction data to the rover receiver, wherein the controller is configured to determine the GNSS geo- location of the rover relative to the base station based on an absolute global latitude and longitude position of the fixed base station supplied directly to the rover (¶ [0039-0042]; actual position-data APOS of the receiver REC are determined).
Regarding Claim 18, Esbensen disclose the system according to claim 13 [see rejected Claim 13], 
wherein the controller is further configured to evaluate a total trajectory or displacement vector of the TPP over time and implement one or more corrective actions for the wind turbine based on the evaluation (Claim 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Esbensen (EP 2,599,993) according to Claim 1 & 13 and in further view of Marcos (US 2022/0154693).
Regarding Claim 8, Esbensen disclose the method according to claim 1 [see rejected Claim 1], 
Esbensen disclose the radius from the yaw sweeps prior to determining the geo-location of the TPP (FIG. 2B, ¶ [0049-0052]; The centre CT of the tower T as seen from above might be used as "common point of intersection" or reference point RP. The position data of this centre CT may be well known or might be fixed by help of an appropriate GPS-receiver or the like).
Esbensen does not disclose wherein a tower distortion correction factor is applied to the radius from the yaw sweeps prior to determining the geo-location of the TPP. 
Marcos disclose wherein a tower distortion correction factor [a deflection sensor configured to sense a position of the RNA or a deflection of the tower; and a wind direction sensor] (¶ [0003]) is applied to the radius from the yaw sweeps prior to determining the geo-location of the TPP [measuring a yaw angle of the RNA with the yaw sensor, determining a natural position of the GNSS sensor 31 on the basis of the yaw angle, and determining a difference between the natural position and the GNSS data] (¶ [0047]).
One of ordinary skilled in the art would recognize that Marcos “reflection sensor” in the tower (refer to ¶ [0003]) can be used in the same manner in Esbensen’s TPP.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Marcos’s “reflection sensor” in Esbensen’s TPP. One would be motivated to do so to detect faults and protect the wind turbine system when tower distortion in the tower occurs.
Regarding Claim 9, Esbensen disclose the method according to claim 7 [see rejected Claim 1], 
Esbensen does not disclose wherein the tower distortion correction factor corrects for tower distortion caused by any one or combination of: weight overhang of the nacelle relative to a vertical axis of the tower; thermal tower distortion caused by temperatures differences between sides of the tower; or tower distortion from transient loads placed on the tower or nacelle.
Marcos disclose wherein the tower distortion correction factor corrects for tower distortion caused by any one or tower distortion from transient loads placed on the tower [tower deflection signal] (¶ [0050]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Marcos’s “reflection sensor” in Esbensen’s TPP. One would be motivated to do so to detect faults and protect the wind turbine system when tower distortion in the tower occurs (also refer to rejected Claim 8).
Regarding Claim 11, Esbensen disclose the method according to claim 10 [see rejected Claim 10], 
Esbensen does not disclose further comprising evaluating the total trajectory or displacement vector for purposes of one or more of: determination of tower integrity, tower life prediction, load management, tower maintenance, or changes in operating and maintenance procedures to reduce tower distortion.
Marcos disclose further comprising evaluating the total trajectory or displacement vector for purposes of one or more of: determination of tower integrity [the coordinate transformation 32 may calculate the movement of the GNSS sensor 31 (and hence the deflection of the RNA and the top of the tower) with respect to its natural position] (¶ [0038]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Marcos’s “reflection sensor” in Esbensen’s TPP. One would be motivated to do so to detect faults and protect the wind turbine system when tower distortion in the tower occurs (also refer to rejected Claim 8).
Regarding Claim 17, Esbensen disclose the system according to claim 13 [see rejected Claim 13], 
Esbensen disclose:
the controller (¶ [0026]);
Esbensen does not disclose wherein the controller is further configured to apply a tower distortion correction factor to the radius prior to determining the geo-location of the TPP based on one or more of: weight overhang of the nacelle relative to a vertical axis of the tower; thermal tower distortion caused by temperatures differences between sides of the tower; and tower distortion from transient loads placed on the tower or nacelle.
Marcos disclose wherein the controller is further configured to apply a tower distortion correction factor to the radius prior to determining the geo-location of the TPP (¶ [0003]); a deflection sensor configured to sense a position of the RNA or a deflection of the tower; and a wind direction sensor & ¶ [0047] measuring a yaw angle of the RNA with the yaw sensor, determining a natural position of the GNSS sensor 31 on the basis of the yaw angle, and determining a difference between the natural position and the GNSS data) based on one or more of: tower distortion from transient loads placed on the tower [the coordinate transformation 32 may calculate the movement of the GNSS sensor 31 (and hence the deflection of the RNA and the top of the tower) with respect to its natural position] (¶ [0038]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Marcos’s “reflection sensor” in Esbensen’s TPP. One would be motivated to do so to detect faults and protect the wind turbine system when tower distortion in the tower occurs (also refer to rejected Claim 8).
Allowable Subject Matter
Claims 4 & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832